DETAILED ACTION

In view of the appeal brief filed on 10/19/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 8146785) in view of Elkins (US 6216319) and Tsai (US 5517735).
Pruitt discloses a lanyard assembly comprising: a strap having a first end and a second end (22); a cinch (40) coupled to the strap; a carabiner/clip (30) coupled to the second end and adjacent the second end of the strap; except does not expressly disclose the particulars of the carabiner/clip or the swivel member as claimed.
Further, Elkins teaches providing a similar strap with a swivel member (29) coupled to the first end and adjacent the first end; a cinch coupled to the swivel member (50), the swivel member permits rotation between the cinch and the strap as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the swivel member taught by Elkins to the assembly taught by Pruitt as modified above, in order to allow the cinch to swivel with respect to the strap as taught by Elkins (col. 3, ll. 5-10).
However, Tsai teaches a carabiner with a frame having a first diameter, the frame having a pivot end (@3) and a locking end (@6), the locking end further comprising a bulge (9) that has a second diameter that is greater than the first diameter, an interior aperture defined by the frame (see Figs. 1-3), a locking bar (2) having a first 
Because Pruitt as modified above and Tsai both teach caribiner/hook structures, it would have been obvious to one of ordinary skill in the art to substitute the caribiner/hook taught by Tsai for the caribiner/hook taught by Pruitt as modified above to achieve the predictable result of securely attaching an article to the strap.
	Pruitt as modified above further results in a device wherein the locking end includes a bulge that is received in the recess (threads on k received in recesses of threads on g); the recess is defined by blocking portions that secure the bulge in the recess (threads project as blocking portions).
Regarding claim 26, Pruitt as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the inner surfaces and bulge having curved surfaces, rather disclosing straight surfaces.
.

4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 8146785) in view of Elkins (US 6216319) and Tsai (US 5517735) as applied to claim 1 above, and further in view of Bailey et al. (US 2018/0216656, hereinafter ‘Bailey’).
Pruitt as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the carabiner being constructed from 6061 aluminum as claimed.
However, Bailey teaches a similar carabiner being constructed out of aluminum (para 0004) as claimed. It is further noted that 6061 aluminum, specifically, is one of the well known alloys of material that has been part of the general knowledge of those of ordinary skill in the art since prior to the invention by applicant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the carabiner out of 6061 aluminum as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

4.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 8146785) in view of Elkins (US 6216319) and Tsai (US 5517735) as applied to claim 1 above, and further in view of Petzl et al. (US 8060994, hereinafter ‘Petzl’).
	Pruitt as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the biasing member or sliding sleeve as claimed.
	However, Petzl teaches a similar clip being provided with a biasing member, wherein the locking bar is biased towards the mating position by the biasing member (19, paragraph 0003) as well as a sliding sleeve that locks and unlocks the locking bar in the mating position (25, para 0028) as claimed.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the biasing member taught by Petzl to the clip taught by Pruitt as modified above, in order to bias the clip to the closed position as taught by Petzl (paragraph 0003).
Further at the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the sliding sleeve taught by Petzl to the clip taught by Pruitt as modified above, in order to lock the gate in the closed position to prevent unintentional opening as taught by Petzl.

5.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt (US 8146785) in view of Elkins (US 6216319) and Tsai (US 5517735) as applied to claims 1, 2, and 6 above, and further in view of Shattuck (US 6752305) and Knoll et al. (US 2008/0009185, hereinafter ‘Knoll’).

However, Shattuck teaches providing a similar lanyard assembly with a quick connect attachment mechanism (57, 54; see Fig. 1A) having a first end directly coupled to the end of the strap (58) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the quick connect attachment mechanism taught by Shattuck to the lanyard assembly taught by Pruitt as modified above, in order to allow the carried object to be easily removed or reattached as desired and as taught by Shattuck (col. 5, ll. 13-35).
Further, Knoll teaches directly coupling an RFID identifier (200) to a strap (see Fig. 8) capable of use with a tracking system configured to receive an RFID code from the RFID identifier and the tracking system is configured to notify a user when the lanyard assembly is due to be inspected or replaced based on the RFID code (functional recitation; tracking system is not part of the claims, so details to the tracking system are not patentably defining).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the identifier taught by Knoll to the lanyard taught by Pruitt as modified above, in order to allow easily tracking the lanyard as taught by Knoll (para 004-006).
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the strap have a weight rating of up to 50 pounds, 
Pruitt as modified above discloses the claimed lanyard as detailed above except does not expressly disclose the plurality of quick connect attachments as claimed.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Pruitt as modified above. lanyard with multiple quick connect attachments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
6.	Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2014/0201888, hereinafter ‘Bookbinder’) in view of Krasilczuk (US 2015/0208613) and Baillargeon et al. (US 10138102, hereinafter ‘Baillargeon’).
Bookbinder discloses a lanyard for attachment to a hardhat, the hardhat having an aperture (within 32), the lanyard comprising: a strap (10) having a first end and a second end, the first end threaded through the aperture of the hardhat (see Fig. 4); a second clip coupled to the second end and adjacent the second end (26); except does not expressly disclose the first clips or identifier as claimed.
However, Krasilczuk teaches an attachment lanyard device wherein hook and loop fasteners are interchangeable with a clip with lever (cam lock, para 0079).
Because Bookbinder and Krasilczuk both teach attaching clip mechanisms, it would have been obvious to one of ordinary skill in the art to substitute the locking clip 
Bookbinder as modified above results in a device with a first clip coupled to the first end and adjacent the first end (when viewed in combination, exchanging Krasilczuk cam lock for Bookbinder hook and loop fastener), the first end of the strap threaded through the first clip (inherent in cam lock structure); and a lever on the first clip to fix the first end of the strap with respect to the first clip (inherent in cam lock structure).  
Further, Baillargeon teaches sewing a tubular RFID identifier (47 plus pocket 49 meets scope of tube) to a strap capable of use with a tracking system that is configured to receive an RFID code from the RFID identifier and that notifies a user when the lanyard assembly is due to be inspected or replaced (functional recitation; tracking system is not part of the claims, so details to the tracking system are not patentably defining).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the identifier and pocket taught by Baillargeon to the lanyard taught by Bookbinder as modified above, in order to allow track the lanyard as taught by Baillargeon (col. 10, ll. 3-38).
Bookbinder as modified above results in a device wherein the second clip is capable of being clipped to a user's article of clothing to prevent the hard hat from dropping if the hat falls off the user's head (functional/intended use).  
7.	Claims 13, 14, 19-21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, JR. (US 2012/0267403) in view of Baillargeon et al. (US 10138102, hereinafter ‘Baillargeon’).

Further, Baillargeon teaches sewing a unique RFID identifier (47) to a strap capable of use with a tracking system that alerts a user when the lanyard assembly is due to be inspected or replaced (functional recitation; tracking system is not part of the claims, so details to the tracking system are not patentably defining).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the identifier and pocket taught by Baillargeon to the lanyard taught by Bookbinder as modified above, in order to allow track the lanyard as taught by Baillargeon (col. 10, ll. 3-38).
Ward, JR. as modified above results in a device wherein the strap is shock absorbing and able to stretch or expand in response to tension.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the strap as a woven sheath made out of a plurality of elastomeric filaments, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Ward, JR. as modified above results in a device wherein a woven sheath is coupled to the attachment member by a hook (150, 162 swivels) that allows rotation of the attachment member relative to the woven sheath.

The Examiner asserts that the Ward, Jr. assembly is the same structure claimed by applicant and the sole difference is in the content of printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., weight rating) and the substrate (e.g., assembly), which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter, which by itself is non-statutory subject matter. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made provide the Ward, Jr. assembly with a weight rating printed thereon. 
8.	Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, JR. (US 2012/0267403) in view of Baillargeon et al. (US 10138102, hereinafter ‘Baillargeon’) as applied to claim 13 above, and further in view of Elkins (US 6216319).
Ward, JR. as modified above discloses the claimed lanyard as detailed above except does not expressly disclose the swivel member as claimed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the swivel member taught by Elkins to the assembly taught by Ward, JR. as modified above, in order to allow the cinch to swivel with respect to the strap as taught by Elkins (col. 3, ll. 5-10).
9.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, JR. (US 2012/0267403) in view of Baillargeon et al. (US 10138102, hereinafter ‘Baillargeon’) as applied to claim 13 above, and further in view of Shattuck (US 6752305).
Ward, JR. as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the quick connect attachment as claimed.
However, Shattuck itself teaches providing a similar lanyard assembly with a quick connect attachment mechanism (57, 54; see Fig. 1A) having a first end directly coupled to the end of the strap (58) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the quick connect attachment mechanism taught by Shattuck to the lanyard assembly taught by Ward, JR. as modified above, in order to allow the carried object to be easily removed or reattached as desired and as taught by Shattuck (col. 5, ll. 13-35).

Response to Arguments
10.	Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
	Applicant argues that Pruitt does not teach a carabiner and that it would not have been obvious to replace the standard clip of Pruitt with a carabiner as it would render Pruitt unsatisfactory for its intended purpose due to a carabiner being significantly larger than the standard clips.
	This argument has been considered, however is not persuasive. It is noted that carabiners come in a wide range of sizes from tiny enough to fit on a keychain, to the large bulky type for rock climbing that Applicant is basing the argument on. Tsai’s carabiner could be manufactured in a variety of sizes, as is generally understood by those of ordinary skill in the art, and to propose that one of ordinary skill in the art would not be able to appropriately size a carabiner to replace a clip like that taught by Pruitt is a severe underestimation of the state of knowledge in the art.
	Applicant next argues that the Tsai carabiner does not meet the scope of the claims due to it’s movement once in the mating position (stretching to full engagement). This argument has been considered, however is not persuasive in light of the stretched position being capable of being interpreted as the ‘mating position’ from which there is no movement along the axis with tightened as claimed.
	Applicant next argues that Pruitt does not teach a cinch attached to a first strap end and a carabiner attached to a second strap end due to the loops on either end of Pruitt. This argument has been considered, however is not persuasive in light of element 22 of Pruitt being considered the strap, which clearly teaches a carabiner (clip) coupled to the other end. The claims do not require direct coupling, and the indirect coupling of the Pruitt cinch to the strap end through the other clip 30 meets the scope of the claims.
	Applicant next argues that Tsai teaches away from constructing its carabiner out of 6061 aluminum due to the resilient nature of the Tsai device. This argument has been considered, however is not persuasive in light of the Bailey reference which teaches similar resilient functionality out of a carabiner constructed out of aluminum as claimed.
	Applicant next argues that the Knoll RFID identifier does not meet the scope of the claims because it is not configured for use with an active tracking system… as claimed. This argument has been considered, however is not persuasive in light of Knoll specifically teaching its RFID identifier being intended for use in a tracking system as claimed (para 0004). Futher, the actual tracking system is not part of the claimed subject matter, and as such as long as the Knoll RFID is capable of use with a tracking system as described, the scope of the claims is met.
	Applicant next argues that Bookbinder does not teach “a lanyard for attachment to a hardhat, the hardhat having an aperture, the lanyard comprising: a strap having a first end and a second end, the first end threaded through the aperture of the hardhat.” Applicant bases this argument on the supposition that the hardhat, as claimed, is independent from the support structure which attaches it to the user’s head. This argument has been considered, however is not persuasive. The head contacting support structure of Bookbinder is absolutely part of the ‘hard hat’ unit as it is securely attached thereto (standard with hard hats) and as such, the aperture in the support structure through which the Bookbinder strap is threaded meets the scope of the claims. 

	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 7, 2022